internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-104627-02 date date legend parent sub sub sub date a date b date c state x state y dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a consummated transaction on behalf of the above- captioned taxpayer the material information submitted for consideration is summarized below plr-104627-02 parent a state x corporation is the common parent of an affiliated_group_of_corporations the parent group that files a consolidated_return on a calendar_year basis the consolidated_return is filed on an accrual basis sub is a state y corporation whose stock is wholly-owned by parent sub is a state x corporation whose stock is wholly-owned by sub sub was a state x corporation whose stock was wholly-owned by sub sub was organized for the purpose of acquiring all of the outstanding_stock of sub on date a sub acquired through tender offer in excess of m greater than percent of the outstanding_stock of sub the tender offer immediately following the tender offer and as part of the same transaction sub was merged into sub with sub being the surviving entity the merger and any of the outstanding shares of sub were effectively cancelled as a result of this merger the tender offer and merger together are hereinafter referred to as the acquisition on date b subsequent to the acquisition sub and its subsidiaries sold the stock of certain subsidiaries and other assets built-in-gain or big assets to an unrelated corporation sub recognized a significant gain on the sale of the big assets the parent group has significant consolidated operating losses carried over from years prior to its tax_year ending date c however without consideration of the gain_or_loss from any capital_transactions the parent group would incur a net_operating_loss for the taxable_year ending date c also after date b the parent group entered into contracts and sold certain assets resulting in the realization of capital_loss the taxpayer has made the following representations a b c d e sub is a gain_corporation within the meaning of sec_384 of the code neither sub nor the parent group has a net-unrealized-built-in-loss within the meaning of sec_384 neither sub nor the parent group has accelerated income into the acquisition period or deferred loss into the post acquisition period for the purpose of avoiding application of sec_384 there were no extraordinary preacquisition items of income or expense all corporations within the parent group will be treated consistently for purposes of allocating income and loss between the pre-change period and the post- change period under sec_384 each corporation in the parent group will close its books at the close of the change_date and elect out of ratable allocation plr-104627-02 based solely on the facts and information submitted and on the representations made it is concluded that parent and each member of the parent group may allocate net operating and net capital losses for purposes of sec_384 by treating their books as if they closed on date a however this closing of the books shall not result in an amount of net_operating_loss or net_capital_loss apportioned to the period after the acquisition_date that is greater than the net operation or net_capital_loss for the entire year in which the acquisition_date occurs no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2002_1 2002_1_irb_1 however when the criteria in section dollar_figure of the revenue_procedure are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel corporate by gerald b fleming senior technician reviewer branch cc
